Citation Nr: 1615176	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-49 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA RO that continued an existing 10 percent rating of the Veteran's PTSD.  An August 2013 rating decision later increased the evaluation to 50 percent, effective June 8, 2009.  

This appeal has previously been before the Board, most recently in June 2013, when it remanded the Veteran's claim in order to obtain additional VA treatment records and to provide the Veteran with an additional examination.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not caused either occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his PTSD in September 2008, June 2009, and July 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that in January 2016, the Veteran's representative requested an additional examination of the Veteran because of the length of time that had elapsed since his July 2013 examination.  While the Board acknowledges this request, it also finds that it has not been specifically alleged that the Veteran's symptoms have worsened since the time of this examination.  Without such an allegation, a new examination is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

The Veteran was offered and declined the opportunity to testify at a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2015).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning a disability rating.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2015).  

Turning to the facts in this case, the Veteran underwent a VA examination in September 2008, at which time he reported working since May 2007 as a front desk clerk at a hotel while attending school.  The Veteran denied having taken any days off from work in the past year, and indicated that he would soon receive a degree in video and audio production, and he was scheduled to begin a job in one month.  The Veteran had never been married and had no children.  The Veteran had been in a relationship for a year, which he described as "normal", despite snapping at his girlfriend and verbally fighting with her on occasion.  The Veteran indicated that he had close relationships with his mother, father, and sister, and he estimated that he had about 7 friends.  The Veteran had no problems completing everyday tasks.  

The Veteran reported that he had last been seen for individual therapy in July 2007.  The Veteran complained of irritability, difficulty sleeping and concentrating, intrusive thoughts while driving, strange dreams, depression, psychogenic amnesia, detachment from others, hypervigilance, inability to connect with others, paranoia in crowds, and suicidal thoughts.  

Upon examination, the Veteran was observed  to be neatly dressed and groomed.  The Veteran was not withdrawn or agitated.  The Veteran had no hallucinations, he was oriented, his recall was normal, and his concentration was unimpaired.  The Veteran reported drinking up to 4 days a week and consuming up to 10 beers and 6 mixed drinks each day.  The Veteran slept 8 hours a day, and his energy level was normal.  The Veteran's interests included writing music, walking, running, playing the guitar, and working on the computer.  The examiner assigned the Veteran a GAF score of 60.  The examiner found that the Veteran's psychiatric symptoms had no impact on his ability to obtain or maintain employment, and only minimally interfered with his social function.  

In March 2009, while the Veteran complained of anxiety and a decreased mood related to a possible redeployment, his mood had improved over the last few weeks.  The Veteran's "down" moods did not last longer than a day.  The Veteran felt self-conscious when meeting new people, but he denied having a significant concern about this symptoms.  The Veteran reported that he drank alcohol in social situations a few times weekly, consuming 6 to 8 drinks on each occasion.  The Veteran's alcohol consumption did not interfere with work or other responsibilities, but he indicated that he was more likely to argue with his girlfriend when he had been drinking.  

In April 2009, the Veteran reported experiencing a panic attack during a drill that had lasted for about 10 minutes.  The Veteran's work was fine, and he enjoyed playing in a band.  The Veteran reported symptoms of hyperarousal, sleep disturbance, and hypervigilance.  The Veteran had a strong sense of a foreshortened future that was largely related to the possibility of redeploying.  The Veteran had fleeting suicidal thoughts after learning about a possible deployment, but these thoughts had subsided.  The Veteran felt restless, but he did not believe that anyone else had noticed.  

In May 2009, the Veteran reported that he consumed between 8 and 10 alcoholic beverages twice a week.  The Veteran said that he felt anxious and inadequate in many situations, and he experienced nightmares occasionally.  The Veteran worked for a public access channel, and he reported that he had some difficulty motivating himself.  The Veteran's sleep was poor at times, and he reported increasing discomfort in crowds and irritability.  The Veteran indicated that these symptoms were starting to affect his work.  The Veteran's relationship was stable.  

The Veteran filed his claim of entitlement to an increased rating in June 2009.  A June 2009 treatment record noted that the Veteran had a dysphoric mood with a constricted affect and assigned the Veteran a GAF score of 60.

The Veteran underwent a VA examination in June 2009, at which time he reported that he had been employed full-time as a production assistant for the past seven months.  The Veteran lived with his parents.  The Veteran indicated that he had been more snappy and irritable with his friends, and he was generally upset with the prospect of deploying again.  The Veteran reported that he had friends, and he went out drinking with them as a leisure time activity.  The Veteran knew that he consumed alcohol excessively, but he denied a history of associated violence or assaultiveness.  The Veteran reported having more fights with his girlfriend.  

The Veteran indicated that he occasionally found it difficult to concentrate at work, and he had to take frequent breaks before finishing a task.  The Veteran believed that his job attendance and performance were good.  The Veteran reported experiencing anhedonia and insomnia, and he indicated that he was having "more extreme" suicidal and homicidal thoughts than he had in the past.  The Veteran was no longer interested in the leisure activities of walking or running.  

The examiner found the Veteran to be adequately groomed, polite, and fully oriented.  The Veteran's speech was normal, his intelligence was average, and his memory was grossly intact.  The Veteran was attentive and focused, and the examiner found the Veteran's mood, which the Veteran indicated was extremely severely depressed, to be appropriate for the content of the interview.  The Veteran's affect was sad, which the examiner found to be congruent with the Veteran's stated mood.  The Veteran's insight and judgment were intact, and he denied any current active suicidal or homicidal ideation.  The examiner assigned the Veteran a GAF score of 58 to 62, which was indicative of mild to moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms did not have a negative impact on his ability to maintain gainful employment; the Veteran was currently working, and the examiner found that the Veteran would be able to continue to work.  The examiner noted that the Veteran's substance abuse might be an effort to self-medicate his psychiatric symptoms.  

A July 2009 clinician assigned the Veteran with a GAF score of 64, and an August 2009 clinician assigned a GAF score of 60.  In September 2009, the Veteran reported that although he was currently working, his employment was "wavering."  The Veteran indicated that his girlfriend of two years had recently broken up with him, and many of his friends had left him.  The Veteran stated that he had been heavily abusing alcohol, and he had recently put a pistol to his head.  A separate September 2009 clinical record assigned the Veteran a GAF score of 54.  The Veteran stated that therapy and medication was helpful to him in coping with the recent break-up of his relationship, and he generally felt less anxiety.  The Veteran had been spending more time with existing friends and had reconnected with other friends since the break-up, and he felt good about this.  The Veteran reported increased alcohol consumption.  The clinician assigned the Veteran with a GAF score of 57.

In October 2009, the Veteran reported that he saw his former girlfriend approximately once monthly, and he felt loss and betrayal associated with the end of the relationship.  The Veteran was actively engaged in school.  The clinician assigned the Veteran a GAF score of 63.  A separate October 2009 clinical record assigned the Veteran a GAF score of 57.  

In November 2009, the Veteran reported that while he only occasionally consumed alcohol, he smoked a marijuana-related herbal supplement daily.  In a separate November 2009 record, the Veteran reported that he had reduced his drinking to 4 to 6 beers three times weekly.  The Veteran was enrolled in school and worked 25 to 30 hours weekly.  The Veteran's sleep was erratic.  In December 2009, the Veteran reported that he was having difficulty moving forward after his break-up and was dating casually.  A clinician assigned the Veteran a GAF score of 65.  

In March 2010, the Veteran reported feeling better since leaving his parents' home.  In April 2010, the Veteran reported that he was beginning to date again.  The Veteran was working almost full-time and attended school.  The Veteran reported that he was doing "OK" despite his depressed and anxious mood.  The clinician assigned the Veteran a GAF score of 56.  

In June 2010, a clinician assigned the Veteran a GAF score of 65.  The Veteran worked 30 hours or more weekly and attended school full-time.  The clinician noted that the Veteran was employed and managing well.  In July 2010, the Veteran reported that he had been dating casually and was involved with his music group.  In August 2010, the Veteran reported that he had to resign following an incident at work, but he had a couple of job leads.  The Veteran reported experiencing increased anxiety.  The clinician assigned the Veteran a GAF score of 58.

In September 2010, the Veteran reported having financial difficulty since he lost his job, but he had a couple of new positions lined up.  The Veteran reported that his medication gave him a significant improvement in depression, but the Veteran's anxiety remained an issue.  The clinician noted that the functional impact of the Veteran's symptoms appeared to be minimal.  The Veteran reported drinking everyday with increased weekend consumption.  The Veteran consumed marijuana, which he found helped his symptoms of anxiety.  The Veteran was enrolled in school and reported doing well.  In a separate September 2010 record, the Veteran reported working two-part time jobs, one on Friday nights and another once monthly.  The Veteran reported increased drinking as a means of dealing with increased anxiety as a result of financial strain.  The Veteran reported drinking 5 to 6 beers nightly.  

In December 2011, the Veteran indicated that he lost a job that he had held for over a year as a result of his psychiatric disability, and since then he had held several jobs "trying to support [his] shattered existence."  

In August 2012, the Veteran complained of disturbing memories, anger, irritability, and avoidance of triggering situations.  The Veteran's symptoms resulted in an impairment in his occupational functioning, and resulted in irritability, a failure to report to work, and the ultimate loss of his most recent job in September 2011.  The Veteran also expressed an inability to tolerate part-time intermittent work as a freelance photographer.  The Veteran complained of intermittent suicidal ideation over the last month, but he denied having a specific plan, means, or intent.  The Veteran indicated that he was close with his brother and a friend, he played in a band, and he was interested in a romantic relationship with a particular woman.  The clinician assigned the Veteran a GAF score of 50.  

In October 2012, the Veteran reported a history of past suicidal behavior in September 2009 when he put a pistol to his head after his girlfriend of two years broke up with him.  The Veteran had been working in technical support at a civilian company, but this job triggered nightmares.  As a result, the Veteran took many sick days from this job, was laid off, and was currently unemployed.  The Veteran lived with two friends, one whom he knew from high school.  The Veteran reported ongoing anxiety with a recent exacerbation following a motor vehicle accident; the Veteran would not address whether alcohol was a factor in this accident.  The Veteran was assigned a GAF score of 55.  

The Veteran underwent a VA examination in July 2013, at which time the examiner indicated that the Veteran experienced occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; the Veteran's symptoms were controlled by medication.  The Veteran complained of symptoms such as intrusive thoughts, nightmares, emotional distress, avoidance, and twice-weekly panic attacks.  

The Veteran reported that he had been dating his current girlfriend since October 2012, and he saw her about three times a week.  The Veteran reported that he lived with his mother, and they had "ups and downs" as a result of the Veteran's irritability and "constant yelling."  The Veteran reported having a distant relationship with his father.  The Veteran spoke with his brother occasionally and was "fairly close" with his sister.  The examiner noted that irritability, social detachment, and loss of interest had a mild impact on his social functioning.  The examiner found that the Veteran had a "strong intimate relationship" and saw his friends two to three times monthly.  

The Veteran indicated that he was currently working as a video editor, and he liked his job.  Since the Veteran's 2009 examination, he had been laid off from a technical support job after coming in late to work.  The Veteran insisted that this lateness occurred because he had to occasionally pull his car to the side of the road as the result of anxiety attacks.  The examiner noted that the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once weekly, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

Turning now to an analysis of the evidence of record, the Board concludes that the weight of the evidence of record does not demonstrate occupational or social impairment consistent with a rating greater than 50 percent.

With regard to the Veteran's occupational impairment, the Veteran has not at any time shown the total occupational impairment that is associated with a 100 percent disability rating or the occupational impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

In support of this finding, the Board notes that until August 2010, the Veteran's occupational history shows that he was able to simultaneously balance both schoolwork and employment, while generally indicating that his work was "fine" (April 2009), "good" (June 2009), and that he was "managing well" (June 2010).  After losing this job following an at-work incident involving his girlfriend, the Veteran then worked two part-time jobs before working a full-time position in technical support.  The Veteran was laid off from this position in September 2011, but by July 2013, the Veteran was again employed as a video editor and enjoyed his job.  The Veteran has consistently independently cared for himself throughout the course of his appeal.  Thus, the Board finds that the Veteran has shown an occupational history characterized by significant periods of effectively balancing the demands of school and work, periods of satisfied employment, and limited periods of dissatisfied un- or underemployment.  The Board cannot find that this occupational history is consistent with a finding that the Veteran suffers from either total occupational impairment or impairment with deficiencies in most areas that would be associated with a 70 percent disability rating or greater.  

To that end, the Board notes that clinicians have consistently found the Veteran to be able to handle money, pay bills, and manage his own financial affairs.  Indeed, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 70 percent disability rating or greater.  Indeed, in September 2008, an examiner found that the Veteran's psychiatric symptoms had no impact on his ability to obtain or maintain employment.   In June 2009, an examiner noted that the Veteran was currently working and found that the Veteran would be able to continue to work.  The examiner indicated that the Veteran had mild to moderate difficulty in occupational functioning.  In July 2013, an examiner indicated that the Veteran experienced occupational impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; the Veteran's symptoms were controlled by medication.  None of these characterizations, which at worst suggest a "moderate" impairment in occupational functioning, is consistent with a disability rating greater than the 50 percent rating that is currently assigned.

With that said, the Board's determination does not diminish the seriousness of the occupational impairment that the Veteran has experienced as a result of his PTSD.  Indeed, the record shows that the Veteran either resigned or was laid off from certain positions, which the Veteran attributed to his service-connected psychiatric symptoms.  The Veteran reported occasional difficulties in motivation and concentration, and an inability to tolerate part-time employment following his loss of a job in technical support in September 2011.  Indeed, the Veteran's PTSD symptoms doubtlessly have a significant impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded a 50 percent disability rating throughout the appeal.  Of note, a 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's symptoms, the Board cannot find that the Veteran's degree of occupational impairment approximates the symptoms associated with a 70 percent disability rating or greater.  

Similarly, with regard to the Veteran's social impairment, the Veteran has not at any time shown the total social impairment that is associated with a 100 percent disability rating or the social impairment with deficiencies in most areas that is associated with a 70 percent disability rating.  

In support of this finding, the Board notes that the record shows that the Veteran has generally enjoyed good relationships with girlfriends, family, and friends throughout the period on appeal.  The Veteran was involved in a romantic relationship with a girlfriend from September 2008 until approximately September 2009, at which time the Veteran's girlfriend ended the relationship.  The Veteran described this relationship as "normal" (September 2008) and "stable" (May 2009) despite occasionally fighting with his girlfriend (March 2009 and June 2009), especially after drinking (March 2009).  In September 2009, the Veteran's girlfriend broke up with him, and he "put a pistol to his head" as a result.  The Veteran reported that therapy and medication were helpful to him in coping with the loss of this relationship, despite in October 2009 reporting a sense of betrayal.  In December 2009, April 2010, and July 2010, the Veteran reported dating casually.  In August 2012, the Veteran was interested in a romantic relationship with a particular woman, and in July 2013, the Veteran indicated that he had been in a romantic relationship since October 2012.  The examiner indicated that the Veteran had a "strong intimate relationship".  The Veteran's history of romantic attachments, which shows two months-long relationships in addition to casual dating, is inconsistent with an inability to establish and maintain effective relationships that is associated with a rating of 70 percent or greater for the Veteran's PTSD.  

Similarly, the Veteran consistently reported having relationships with his immediate family throughout the period on appeal.  In September 2008, the Veteran indicated that he had close relationships with his mother, father, and sister.  In June 2009, the Veteran reported living with his parents.  In August 2012, the Veteran indicated that he was close with his brother.  In July 2013, the Veteran reported having a distant relationship with his father, speaking with his brother occasionally, and enjoying a "fairly close" relationship with his sister.  The Veteran's family relationships, which generally shows closeness with his immediate family, is inconsistent with an inability to establish and maintain effective relationships that is associated with a rating of 70 percent or greater for the Veteran's PTSD.  

Similarly, the Veteran reported enjoying relationships with friends throughout the period on appeal.  The Veteran reported having friends (September 2008), playing in a band (April 2009, July 2010, and August 2012), enjoying drinking with friends (June 2009), feeling good about spending more time with existing friends and reconnecting with other friends (September 2009), living with friends, one of whom he had known since high school (October 2012), and seeing his friends two to three times monthly (July 2013).  With that said, the Veteran reported self-consciousness when meeting new people, though this symptom did not bother him (March 2009), and irritability with his friends (June 2009).  The Veteran has enjoyed these friendships throughout the period on appeal, which is inconsistent with an inability to establish and maintain effective relationships that is associated with a rating of 70 percent or greater for the Veteran's PTSD.  The Veteran clearly has some social impairment, but not an inability to maintain relationships.

Furthermore, no clinician has found the Veteran to be socially impaired to the degree contemplated by a 70 percent disability rating or greater.  In September 2008, an examiner found that the Veteran's psychiatric symptoms minimally interfered with his social functioning.  In June 2009, an examiner found that the Veteran had mild to moderate difficulty in social functioning.  In September 2010, a clinician found that the Veteran's psychiatric symptoms had a minimal functional impact on the Veteran.  In July 2013 an examiner indicated that the Veteran experienced social impairment due to mild or transient symptoms only during periods of significant stress, or; the Veteran's symptoms were controlled by medication.  The examiner further stated that irritability, social detachment, and loss of interest had only a "mild" impact on the Veteran's social functioning.  None of these characterizations, which at worst suggest a "moderate" impairment in social functioning, is consistent with a disability rating greater than the 50 percent rating that is currently assigned for the Veteran's PTSD symptoms.

With that said, the Board acknowledges that Veteran has reported social difficulties, such as irritability, fighting, and fleeting suicidal ideation following the break-up of his romantic relationship.  Clinicians have also extensively noted the Veteran's excessive alcohol consumption, which some have described as a means of coping with his psychiatric symptoms.  The Board acknowledges that the Veteran's PTSD symptoms doubtlessly have a significant impact on his social functioning, and it is because of these symptoms that the Veteran has been awarded a 50 percent disability rating throughout the appeal.  For the reasons set forth above, however, and even acknowledging the significance of the Veteran's reported social difficulties, the Board cannot find that the Veteran's degree of social impairment approximates the symptoms associated with a 70 percent disability rating or greater.  

While suicidal ideation is a symptom that is specifically enumerated within the schedular rating criteria for a 70 percent rating, applicable case law explains that it is not simply the presence of a symptom, but the impact that symptom has on the Veteran's social and occupational functioning.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Here, the Veteran had several sporadic instances of fleeting suicidal ideation, but such were triggered in direct response to specific events and abated quickly.  The evidence of record clearly shows the Veteran with significant social and occupational functioning throughout the course of his appeal.  The suicidal ideation simply was not shown to so impact the Veteran that it could be said that he had occupational and social impairment, with deficiencies in most areas during any quantifiable period on appeal. 

In making this determination, the Veteran's GAF scores, generally ranging from 50 to 65, have been considered.  The Board finds that these scores, which are reflective of serious symptoms at worst (but are more generally consistent with moderate symptoms), and particularly when considered along with the symptoms contained in the associated clinical reports, are inconsistent with a disability rating in excess of the currently-assigned 50 percent rating.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating greater than 50 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to the Veteran's service-connected PTSD because it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned rating for the levels of impairment associated with his PTSD.  The Veteran does not have any PTSD symptoms that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has necessarily considered all of the PTSD-related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  As discussed above, the evidence of record indicates that the Veteran has generally been employed throughout the period on appeal, and the Veteran was employed at the time of his last examination in July 2013.  Moreover, the Veteran has not suggested that he is unemployable solely on account of his PTSD.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   


ORDER

A rating in excess of 50 percent for PTSD with anxiety and depression is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


